REGISTRATION RIGHTS AGREEMENT REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of October 7, 2009, by and between NORTH BAY RESOURCES, INC., a Delaware corporation (the “Company”), and TANGIERS INVESTORS, LP., a limited partnership (the “Investor”). WHEREAS: A.In connection with the Securities Purchase Agreement by and between the parties hereto of even date herewith (the “Securities Purchase Agreement”), the Company has agreed, upon the terms and subject to the conditions of the Securities Purchase Agreement, to issue and sell to the Investor that number of shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”), which can be purchased pursuant to the terms of the Securities Purchase Agreement for an aggregate purchase price of up to Five Million Dollars($5,000,000).
